OPINION OF THE COURT
PER CURIAM.
The Jury in the Trial Court found the Defendant guilty of driving while under the influence of Alcohol and be sentenced accordingly. The Trial Court admitted into evidence, over objection of the Defendant, *32the results of the Intoxilyzer 5000 showing that the blood/alcohol level of the Defendant at subject time was between .146 and .150. The record reflects that the Jury relied heavily upon this evidence of guilt.
The Trial Court improperly admitted the Intoxilyzer results in that no proper predicate was established for same. Turk v State, 403 So.2d 1077 (Fla. 1st DCA 1981).
Our decision on the foregoing basis makes it unnecessary for this Court to consider the Defendant’s second point on appeal.
This cause is remanded to the Trial Court for a new trial in accordance with this decision. Antoon, II, John, Harris, Charles M., Jackson, Edward M., concur.